The judgment of the court was pronounced by
Eustis, C. J.
Moores erected six tenements on a lot purchased by Hall from the plaintiffs, and mortgaged for the price, which was unpaid. It was agreed that Moores should retain the premises for ten years as lessee, the rents being in lieu of interest, according to the statement made in the opposition filed by Moores. He claims his privilege as a builder, for the improvements made on the lot by virtue of his contract. A separate appraisement was made, according to article 3235 of the Code, and the conflict is between the privilege asserted by Moores and the vendors’ mortgage, which has remained unsatisfied. Tho district judge dismissed the opposition of Moores, and he has appealed.
We think the district judge did not err. Privileges can be claimed only for those debts to which they are expressly attached by the Code. Art. 3153. The Code, in establishing privileges in favor of architects, contractors, masons, workmen, and those who furnish materials, contemplates that the amount due, or to become due them, should be fixed in the contract, when it exceeds $500. Arts. 2727, 3239.
In this respect the contract under consideration is radically defective; for it not only has no price fixed for the work, but provides for the contingency of the owner furnishing a portion of it, and his receiving a proportionate benefit. There are other obvious reasons for not allowing the privilege claimed by the appellant. Judgment affirmed.